Citation Nr: 1229983	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II. 

2.  Entitlement to a disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In March 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the claims on appeal, but must remand this case as the RO's actions have not led to full compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand). 

The Veteran seeks a 40 percent rating for service-connected diabetes mellitus on the basis that the severity of his diabetes mellitus requires regulation of activities, which means avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913; 61 Fed. Reg. 20,440, 20,446 (May 7, 1996)(defining "regulation of activities," as used by VA in Diagnostic Code 7913).

The record includes an October 2007 private medical statement which asserts that the Veteran should be on a diabetic diet with limited simple carbohydrates and in a daily low level exercise program.  This examiner does not explain why the Veteran requires a low exercise program, and does not necessarily preclude the Veteran from engaging in strenuous occupational or recreational activities. 

Due to a lack of reasoning, the private medical opinion holds little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

As a result of the Board's March 2010 remand directives, the RO obtained a VA examination report dated September 2010 which answers "No" to the question as to whether the Veteran's diabetes mellitus restricts his ability to perform strenuous activities.  No further rationale was provided.  Thus, the September 2010 VA examination report suffers from the same inadequacy as the October 2007 private statement.  As a result, the Board has no factual basis place greater probative weight to one opinion over the other.  Therefore, the September 2010 VA examination report must be returned as inadequate for rating purposes.

The Board next notes that the Veteran has not responded to the Board's March 2010 request to clarify whether he desires to pursue a TDIU claim.  At this point, the Board will presume that the Veteran is seeking the maximum available benefit on appeal.  The issue of entitlement to TDIU, which is a part of an increased rating claim, is nevertheless listed as a separate "claim" on the title page for administrative purposes only.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity)

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Associate with the claims folder clinical records of the Veteran's treatment at the Boise VA Medical Center since July 21, 2008.

3.  Upon completion of the above, arrange for appropriate examination(s) of the Veteran to ascertain the current extent of his diabetes mellitus, including any complications thereof.  The examiner should be requested to provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability.  The VA examiner is requested to specifically address the following questions:

		a) whether the Veteran's diabetes medically requires regulation of strenuous activities, including an explanation of the reasons supporting the determination; and

		b) whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus and its residuals, including hypertension and peripheral neuropathy of the lower extremities, prevents him from obtaining and maintaining substantially gainful employment, including an explanation of the reasons supporting the determination.

4.  The RO should then readjudicate the claims.  If any benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


